 

EXHIBIT 10.21

 

 

Explanatory note: the Company enters into this form of Indemnification Agreement
with each of its directors and executive officers.  

 

INDEMNIFICATION AGREEMENT

 

THIS INDEMNIFICATION AGREEMENT (this “Agreement”), effective as of March 2,
2016, is made by and between SpartanNash Company, a Michigan corporation (the
“Company”), and [Name] (“Indemnitee”), who is currently serving the Company in
the capacity of a director and/or officer of the Company.

 

WITNESSETH:

 

WHEREAS, in recognition of Indemnitee’s need for substantial protection against
personal liability in order to enhance Indemnitee’s continued service to the
Company in an effective manner and Indemnitee’s reliance on the provisions of
the Bylaws requiring indemnification of Indemnitee under certain circumstances,
and in part to provide Indemnitee with specific contractual assurance that the
protection promised by such Bylaws will be available to Indemnitee (regardless
of, among other things, any amendment to or revocation of such Bylaws or any
change in the composition of the Company’s Board of Directors or acquisition
transaction relating to the Company), the Company wishes to provide in this
Agreement for the indemnification of and the advancing of expenses to Indemnitee
to the fullest extent (whether partial or complete) permitted by law and as set
forth in this Agreement, and, to the extent insurance is maintained, for the
continued coverage of Indemnitee under the Company’s directors’ and officers’
liability insurance policies.

 

NOW THEREFORE, in consideration of the premises and of Indemnitee’s continued
services as a director and/or an officer of the Company, the Company and the
Indemnitee, intending to be legally bound, do hereby agree as follows:

 

1.Agreement to Serve.  Indemnitee agrees to serve or continue to serve as a
director and/or an officer of the Company, at the will of the Company, for so
long as he or she is duly elected or appointed and qualified in accordance with
the provisions of the Bylaws of the Company or until such time as he or she
tenders his or her resignation in writing.

2.Certain Definitions.

(a)Change in Control:  shall be deemed to have occurred if (i) any “person” (as
such term is used in Sections 13(d) and 14(d) of the Securities Exchange Act of
1934, as amended) other than a trustee or other fiduciary holding securities
under an employee benefit plan of the Company or a corporation owned directly or
indirectly by the shareholders of the Company in substantially the same
proportions as their ownership of stock of the Company, is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under said Act), directly or
indirectly, of securities of the Company representing 30% or more of the total
voting power represented by the Company’s then outstanding Voting Securities, or
(ii) during any period of two consecutive

 

 

 

 

--------------------------------------------------------------------------------

years, individuals who at the beginning of such period constitute the Board of
Directors of the Company and any new director whose election by the Board of
Directors or nomination for election by the Company’s shareholders was approved
by a vote of at least two-thirds (2/3) of the directors then still in office who
either were directors at the beginning of the period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute a majority thereof, or (iii) the shareholders of the Company approve
a merger or consolidation of the Company with any other corporation, other than
a merger or consolidation which would result in the Voting Securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into Voting Securities of the
surviving entity) at least 80% of the total voting power represented by the
Voting Securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation, or the shareholders of the
Company approve a plan of complete liquidation of the Company or an agreement
for the sale or disposition by the Company of all or substantially all the
Company’s assets. 

(b)Corporate Status: describes the status of a person who is or was a director,
trustee, general partner, managing member, officer, employee, agent or fiduciary
of the Company or any other Enterprise.

(c)Disinterested Director:  a director of the Company who is not and was not a
party to the Proceeding in respect of which indemnification is sought by
Indemnitee.

(d)Enterprise: means the Company and any other corporation, partnership, limited
liability company, joint venture, trust, employee benefit plan or other
enterprise of which Indemnitee is or was serving at the request of the Company
as a director, trustee, general partner, managing member, officer, employee,
agent or fiduciary.

(e)Expenses:  shall include all reasonable attorneys' fees, retainers, court
costs, transcript costs, fees of experts and other professionals, witness fees,
travel expenses, duplicating and printing costs, binding costs, telephone
charges, postage, delivery service fees, ERISA excise taxes and penalties, and
all other disbursements or expenses of the types customarily and reasonably
incurred in connection with (i) prosecuting, defending, preparing to prosecute
or defend, investigating, participating, or being or preparing to be a witness
in a Proceeding, (ii) responding to, or objecting to, a request to provide
discovery in any Proceeding, or (iii) establishing a right to indemnification
under this Agreement.  Expenses also shall include Expenses incurred in
connection with any appeal resulting from any Proceeding and any federal, state,
local or foreign taxes imposed on Indemnitee as a result of the actual or deemed
receipt of any payments under this Agreement, including without limitation the
premium, security for, and other costs relating to any cost bond, supersedeas
bond, or other appeal bond or its equivalent.  Expenses, however, shall not
include amounts paid in settlement by Indemnitee or the amount of judgments,
fines or penalties against Indemnitee.

(f)Proceeding:  means any threatened, pending or completed action, suit, claim,
counterclaim, cross claim, arbitration, mediation, alternate dispute resolution
mechanism, investigation, inquiry, administrative hearing, requests or orders
for extradition, or any other actual, threatened or completed proceeding,
whether brought in the right of the Company or otherwise and whether of a civil,
criminal, administrative, legislative or investigative (formal or

 

 

-2-

 

 

--------------------------------------------------------------------------------

informal) nature, including any appeal therefrom and including without
limitation any such Proceeding pending as of the date of this Agreement, in
which Indemnitee was, is or will be involved as a party, a potential party, a
non-party witness or otherwise by reason of (i) the fact that Indemnitee is or
was a director or officer of the Company, (ii) any action taken by Indemnitee or
any action or inaction on Indemnitee’s part while acting as a director or
officer of the Company, whether before, on or after the date of this Agreement,
or (iii) the fact that he or she is or was serving at the request of the Company
as a director, trustee, general partner, managing member, officer, employee,
agent or fiduciary of the Company or any other Enterprise, in each case whether
or not serving in such capacity at the time any liability or Expense is incurred
for which indemnification or advancement of Expenses can be provided under this
Agreement.  If the Indemnitee believes in good faith that a given situation may
lead to or culminate in the institution of a Proceeding, this shall be
considered a Proceeding under this paragraph. 

(g)Reviewing Party:  any appropriate person or body consisting of a member or
members of the Company’s Board of Directors or any other person or body
appointed by the Board (including the special independent counsel referred to in
Section 5) who is not a party to the particular Proceeding for which Indemnitee
is seeking indemnification.

(h)  Voting Securities:  any securities of the Company which vote generally in
the election of directors.

3.Basic Indemnification Arrangement.

(a)The Company shall indemnify Indemnitee in accordance with the provisions of
this Section 3(a) if Indemnitee is, or is threatened to be made, a party to or a
participant in any Proceeding, other than a Proceeding by or in the right of the
Company to procure a judgment in its favor. Pursuant to this Section 3(a),
Indemnitee shall be indemnified to the fullest extent permitted by applicable
law against all Expenses, judgments, fines and amounts paid in settlement
(including all interest, assessments and other charges paid or payable in
connection with or in respect of such Expenses, judgments, fines and amounts
paid in settlement) actually and reasonably incurred by Indemnitee or on his or
her behalf in connection with such Proceeding or any Proceeding, issue or matter
therein, if Indemnitee acted in good faith and in a manner he or she reasonably
believed to be in or not opposed to the best interests of the Company or its
shareholders and, with respect to any criminal action or proceeding, had no
reasonable cause to believe that his or her conduct was unlawful.  The parties
hereto intend that this Agreement shall provide to the fullest extent permitted
by law for indemnification in excess of that expressly permitted by statute,
including, without limitation, any indemnification provided by the Articles of
Incorporation, the Bylaws, vote of its shareholders or disinterested directors
or applicable law.

(b)The Company shall indemnify Indemnitee in accordance with the provisions of
this Section 3(b) if Indemnitee is, or is threatened to be made, a party to or a
participant in any Proceeding by or in the right of the Company to procure a
judgment in its favor. Pursuant to this Section 3(b), Indemnitee shall be
indemnified to the fullest extent permitted by applicable law against all
Expenses and, to the fullest extent permitted by law, amounts paid in settlement
actually and reasonably incurred by Indemnitee or on Indemnitee’s

 

 

-3-

 

 

--------------------------------------------------------------------------------

behalf in connection with such Proceeding or any claim, issue or matter therein,
if Indemnitee acted in good faith and in a manner he or she reasonably believed
to be in or not opposed to the best interests of the Company or its
shareholders. No indemnification shall be made under this Section 3(b) in
respect of any claim, issue or matter as to which Indemnitee shall have been
adjudged by a court of competent jurisdiction to be liable to the Company,
unless and only to the extent that a District Court of the State of Michigan or
any court in which the Proceeding was brought shall determine upon application
that, despite the adjudication of liability but in view of all the circumstances
of the case, Indemnitee is fairly and reasonably entitled to indemnification for
such expenses as such District Court of the State of Michigan or such other
court shall deem proper.   

(c)Notwithstanding any other provisions of this Agreement, to the fullest extent
permitted by applicable law and to the extent that Indemnitee is a party to or a
participant in and is successful (on the merits or otherwise) in defense of any
Proceeding or any claim, issue or matter therein, the Company shall indemnify
Indemnitee against all Expenses actually and reasonably incurred by Indemnitee
or on Indemnitee’s behalf in connection therewith. To the extent permitted by
applicable law, if Indemnitee is not wholly successful in such Proceeding but is
successful, on the merits or otherwise, in defense of one or more but less than
all claims, issues or matters in such Proceeding, the Company shall indemnify
Indemnitee against all Expenses actually and reasonably incurred by Indemnitee
or on Indemnitee’s behalf, to the fullest extent permitted by law, in connection
with (i) each successfully resolved claim, issue or matter and (ii) any claim,
issue or matter related to any such successfully resolved claim, issue or
matter.  For purposes of this Section 3(c), the termination of any claim, issue
or matter in such a Proceeding by dismissal, with or without prejudice, shall be
deemed to be a successful result as to such claim, issue or matter.

(d)Notwithstanding anything in this Agreement to the contrary, and except as
provided in Section 6, prior to a Change in Control, Indemnitee shall not be
entitled to indemnification pursuant to this Agreement in connection with any
Proceeding initiated by Indemnitee against the Company or any director or
officer of the Company unless the Company has joined in or consented to the
initiation of such claim.

(e)The Company shall advance the Expenses (an “Expense Advance”) incurred by
Indemnitee in connection with any Proceeding (or any part of any Proceeding),
and such advancement shall be made as soon as reasonably practicable, but in any
event no later than ten (10) business days, after the receipt by the Company of
a written statement or statements requesting such advances from time to time,
whether prior to or after final disposition of any Proceeding (which shall
include invoices received by Indemnitee in connection with such Expenses but, in
the case of invoices in connection with legal services, any references to legal
work performed or to expenditure made that would cause Indemnitee to waive any
privilege accorded by applicable law shall not be included with the
invoice).  Indemnitee hereby undertakes to repay any advance to the extent that
it is ultimately determined that Indemnitee is not entitled to be indemnified by
the Company.  No other form of undertaking shall be required other than the
execution of this Agreement.

(f)Notwithstanding the foregoing, (i) the obligations of the Company under
Sections 3(a), (b) or (c) shall be subject to the condition that the Reviewing
Party shall not have

 

 

-4-

 

 

--------------------------------------------------------------------------------

determined (in a written opinion, in any case in which the special independent
counsel referred to in Section 5 hereof is involved) that Indemnitee would not
be permitted to be indemnified under applicable law, and (ii) the obligation of
the Company to make an Expense Advance pursuant to Section 3(e) shall be subject
to the condition that if, when, and to the extent that, the Reviewing Parry
determines, or it is otherwise ultimately determined, that Indemnitee would not
be permitted to be so indemnified under applicable law, the Company shall be
entitled to be reimbursed by Indemnitee (who hereby agrees to reimburse the
Company) for all such amounts theretofore paid; provided, however, that if
Indemnitee has commenced legal proceedings in a court of competent jurisdiction
to secure a determination that Indemnitee should be indemnified under applicable
law, any determination made by the Reviewing Party that Indemnitee would not be
permitted to be indemnified under applicable law shall not be binding and
Indemnitee shall not be required to reimburse the Company for any Expense
Advance until a final judicial determination is made with respect thereto (as to
which all rights of appeal therefrom have been exhausted or lapsed).  If there
has been a Change in Control, the Reviewing Party shall be the special
independent counsel referred to in Section 5 hereof.  If the Board of Directors
selects the Reviewing Party, the selection shall be made by a majority vote of
Disinterested Directors, even though less than a quorum; in the event that a
majority of Disinterested Directors so directs, the determination shall be made
by independent counsel, as defined in Section 5 hereof.  If there has been no
determination by the Reviewing Party or if the Reviewing Party determines that
Indemnitee substantively would not be permitted to be indemnified in whole or in
part under applicable law, Indemnitee shall have the right to commence
litigation in a District Court of the State of Michigan, or any other court of
competent jurisdiction and in which venue is proper, seeking an initial
determination by the court or challenging any such determination by the
Reviewing Party or any aspect thereof, and the Company hereby consents to
service of process and to appear in any such proceeding.  Any determination by
the Reviewing Party otherwise shall be conclusive and binding on the Company and
Indemnitee. 

4.Term of Agreement.  This Agreement shall continue until and terminate upon the
later of (i) 10 years after the date that Indemnitee shall have ceased to serve
as a director or officer of the Company or of any other corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise
which Indemnitee served at the express written request of the Company; or (ii)
the final termination of all pending Proceedings in respect of which Indemnitee
is granted rights of indemnification or advancement of Expenses hereunder.

5.Change in Control.  The Company agrees that if there is a Change in Control of
the Company (other than a Change in Control which has been approved by a
majority of the Company’s Board of Directors who were directors immediately
prior to such Change in Control) then with respect to all matters thereafter
arising concerning the rights of Indemnitee to indemnity payments and Expense
Advances under this Agreement or any other agreement or Company Bylaw now or
hereafter in effect relating to Proceedings, the Company shall seek legal advice
only from special independent counsel selected by Indemnitee and approved by the
Company (which approval shall not be unreasonably withheld), and who has not
otherwise performed services for the Company, for Indemnitee, or for any other
party to the Proceeding within the last five years (other than in connection
with such matters).  Such counsel, among other things, shall render its written
opinion to the Company and Indemnitee as to whether and to what extent
Indemnitee would be permitted to be indemnified under applicable law.  The
Company agrees to pay the reasonable fees of the special independent counsel
referred to above

 

 

-5-

 

 

--------------------------------------------------------------------------------

and to fully indemnify such counsel against any and all expenses (including
attorneys’ fees), claims, liabilities and damages arising out of or relating to
this Agreement or its engagement pursuant hereto. 

6.Indemnification for Additional Expenses.  The Company shall indemnify
Indemnitee against all Expenses (including attorneys’ fees) and, if requested by
Indemnitee, shall (within ten (10) business days of such written request)
advance such Expenses to Indemnitee, which are incurred by Indemnitee in
connection with any claim asserted against or action brought by Indemnitee for
(i) indemnification or advance payment of Expenses by the Company under this
Agreement or any other agreement or Company Bylaw now or hereafter in effect
relating to Proceedings and/or (ii) recovery under any directors’ and officers’
liability insurance policies maintained by the Company, regardless of whether
Indemnitee ultimately is determined to be entitled to such indemnification,
advance expense payment or insurance recovery, as the case may be.

7.Indemnification for Expenses of a Witness.  Notwithstanding any other
provisions of this Agreement, to the fullest extent permitted by applicable law
and to the extent that Indemnitee is, by reason of his or her Corporate Status,
a witness or otherwise asked to participate in any Proceeding to which
Indemnitee is not a party, Indemnitee shall be indemnified to the extent
permitted by applicable law against all Expenses actually and reasonably
incurred by Indemnitee or on Indemnitee’s behalf in connection therewith.

8.Contribution. To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee, the
Company, in lieu of indemnifying Indemnitee, shall contribute to the amounts
incurred by Indemnitee, whether for Expenses, judgments, fines or amounts paid
or to be paid in settlement, in connection with any claim relating to an
indemnifiable event under this Agreement, in such proportion as is deemed fair
and reasonable in light of all of the circumstances of such Proceeding in order
to reflect (i) the relative benefits received by the Company and Indemnitee as a
result of the events and transactions giving rise to such Proceeding; and (ii)
the relative fault of Indemnitee and the Company (and its other directors,
officers, employees and agents) in connection with such events and transactions.

9.No Presumption.  For purposes of this Agreement, the termination of any
Proceeding by judgment, order, settlement (whether with or without court
approval) or conviction, or upon a plea of nolo contendere, or its equivalent,
shall not create a presumption that Indemnitee did not meet any particular
standard of conduct or have any particular belief or that a court has determined
that indemnification is not permitted by applicable law.  In addition, neither
the failure of the Reviewing Party to have made a determination as to whether
Indemnitee has met any particular standard of conduct or had any particular
belief, nor an actual determination by the Reviewing Party that Indemnitee has
not met such standard of conduct or did not have such belief, prior to the
commencement of legal proceedings by Indemnitee to secure a judicial
determination that Indemnitee should be indemnified under applicable law, shall
be a defense to Indemnitee’s claim, create a presumption, or be admissible as
evidence that Indemnitee has not met any particular standard of conduct or did
not have any particular belief.  In connection with any determination by the
Reviewing Party or otherwise as to whether the

 

 

-6-

 

 

--------------------------------------------------------------------------------

Indemnitee is entitled to be indemnified hereunder, the burden of proof shall be
on the Company to establish that Indemnitee is not so entitled. 

10.Non-exclusivity, Etc.  The rights of indemnification and to receive
advancement of Expenses as provided by this Agreement shall not be deemed
exclusive of any other rights to which Indemnitee may at any time be entitled
under applicable law, the Company’s Articles of Incorporation or Bylaws, any
agreement, a vote of shareholders or a resolution of directors, or otherwise. To
the extent that a change in Michigan law, whether by statute or judicial
decision, permits greater indemnification or advancement of Expenses than would
be afforded currently under the Company’s Articles of Incorporation or Bylaws
and this Agreement, it is the intent of the parties hereto that Indemnitee shall
enjoy by this Agreement the greater benefits so afforded by such change. Except
as expressly set forth herein, no right or remedy herein conferred is intended
to be exclusive of any other right or remedy, and every other right and remedy
shall be cumulative and in addition to every other right and remedy given
hereunder or now or hereafter existing at law or in equity or otherwise. Except
as expressly set forth herein, the assertion or employment of any right or
remedy hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other right or remedy.

11.Liability Insurance.  The Company shall, if commercially reasonable, obtain
and maintain in effect during the entire period for which the Company is
obligated to indemnify Indemnitee under this Agreement, one or more policies of
insurance with reputable insurance companies to provide the directors and
officers of the Company with coverage for losses from wrongful acts and
omissions and to ensure the Company’s performance of its indemnification
obligations under this Agreement.  Indemnitee shall be covered by such policy or
policies in accordance with its or their terms to the maximum extent of the
coverage available for any such officer or director under such policy or
policies.  In all such insurance policies, Indemnitee shall be named as an
insured in such a manner as to provide Indemnitee with the same rights and
benefits as are accorded to the most favorably insured of the Company’s
directors and officers.  If a Change in Control occurs while the Company has in
place insurance policy or policies for directors’ and officers’ liability, the
Company shall, if commercially reasonable, maintain such coverage at levels
equal to or greater than the levels in place for directors’ and officers’
liability immediately before a Change of Control occurs.  If, at the time of the
receipt by the Company of a notice of a Proceeding pursuant to this Agreement,
the Company has liability insurance in effect which may cover such Proceeding,
the Company shall give prompt notice of the commencement of such Proceeding to
the insurers in accordance with the procedures set forth in such policy or
policies.  The Company shall thereafter take all necessary or desirable action
to cause such insurers to pay, on behalf of the Indemnitee, all amounts payable
as a result of such action, suit, proceeding, inquiry or investigation in
accordance with the terms of such policies.

12.Assumption of Defense; Selection of Counsel.  With respect to any Proceeding
of which the Company is so notified, the Company will be entitled to participate
therein at its own expense and/or to assume the defense thereof at its own
expense, with legal counsel reasonably acceptable to the Indemnitee. After
notice from the Company to the Indemnitee of its election to assume such
defense, the Company shall not be liable to the Indemnitee for any legal or
other expenses subsequently incurred by the Indemnitee in connection with such
Proceeding, other than as provided below in this Section 12. The

 

 

-7-

 

 

--------------------------------------------------------------------------------

Indemnitee shall have the right to employ his or her own counsel in connection
with such Proceeding, but the fees and expenses of such counsel incurred after
notice from the Company of its assumption of the defense thereof shall be at the
expense of the Indemnitee unless (i) the employment of counsel by the Indemnitee
has been authorized by the Company, (ii) counsel to the Indemnitee shall have
reasonably concluded that there may be a conflict of interest or position on any
significant issue between the Company and the Indemnitee in the conduct of the
defense of such Proceeding or (iii) the Company shall not in fact have employed
counsel to assume the defense of such Proceeding, in each of which cases the
fees and expenses of counsel for the Indemnitee shall be at the expense of the
Company, except as otherwise expressly provided by this Agreement, and provided
that Indemnitee’s counsel shall cooperate reasonably with the Company’s counsel
to minimize the cost of defending claims against the Company and the Indemnitee.
The Company shall not be entitled, without the consent of the Indemnitee, to
assume the defense of any claim brought by or in the right of the Company or as
to which counsel for the Indemnitee shall have reasonably made the conclusion
provided for in clause (ii) above. The Company shall not be required to
indemnify the Indemnitee under this Agreement for any amounts paid in settlement
of any Proceeding effected without its written consent. The Company shall not
settle any Proceeding in any manner that would impose any penalty or limitation
on the Indemnitee without the Indemnitee’s written consent. Neither the Company
nor the Indemnitee will unreasonably withhold or delay their consent to any
proposed settlement. 

13.Amendments and Waiver.  No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by both of the parties
hereto.  No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions hereof (whether or not
similar) nor shall such waiver constitute a continuing waiver.

14.Subrogation.  In the event of payment under this Agreement, the Company shall
be subrogated to the extent of such payment to all the rights of recovery of
Indemnitee who shall execute all papers required and shall do everything that
may be necessary to secure such rights, including the execution of such
documents necessary to enable the Company effectively to bring suit to enforce
such rights.

15.Binding Effect, Etc.  This Agreement shall be binding upon and be enforceable
by the parties hereto and their respective successors and assigns, including any
direct or indirect successor by purchase, merger, consolidation or otherwise to
all or substantially all of the business or assets of the Company, shall
continue as to an Indemnitee who has ceased to be a director, officer, employee
or agent of the Company or of any other Enterprise, and shall inure to the
benefit of Indemnitee and his or her spouse, assigns, heirs, executors,
administrators and other legal representatives. The Company shall require and
cause any successor (whether direct or indirect by purchase, merger,
consolidation or otherwise) to all or substantially all of the business or
assets of the Company, by written agreement, expressly to assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform if no such succession had taken place.

16.Severability.  The provisions of this Agreement shall be severable in the
event that any of the provisions hereof (including any provision within a single
section, paragraph or sentence) are held by a court of competent jurisdiction to
be invalid, void or

 

 

-8-

 

 

--------------------------------------------------------------------------------

otherwise unenforceable, and the remaining provisions shall remain enforceable
to the fullest extent permitted by law.  Furthermore, to the fullest extent
possible, the provisions of this Agreement (including, without limitations, each
portion of this Agreement containing any provision held to be invalid, void or
otherwise unenforceable, that is not itself invalid, void or unenforceable)
shall be construed so as to give effect to the intent manifested by the
provision held invalid, illegal or unenforceable. 

17.Limitations on Indemnification.  No payment pursuant to this Agreement shall
be made by the Company:

(a) To indemnify Indemnitee for any Expenses, judgments, fines or penalties for
which payment is actually made to Indemnitee under a valid and collectible
insurance policy, Bylaw, contract, agreement or otherwise, except in respect of
any excess beyond the amount of payment under such insurance;

(b) To indemnify Indemnitee for any Expenses, judgments, fines or penalties
sustained for an accounting of profits made from the purchase or sales by
Indemnitee of securities of the Company pursuant to the provisions of Section
16(b) of the Securities Exchange Act of 1934, the rules and regulations
promulgated thereunder and amendments thereto or similar provisions of any
federal, state or local statutory law;

(c)To indemnify Indemnitee for reimbursement to the Company of any bonus or
other incentive-based or equity-based compensation or of any profits realized by
Indemnitee from the sale of securities of the Company in each case as required
pursuant to any compensation recoupment or clawback policy adopted by the Board
or the compensation committee of the Board or under the Exchange Act (including
any such reimbursements that arise from an accounting restatement of the Company
pursuant to Section 304 of the Sarbanes-Oxley Act of 2002  or Section 954 of the
Dodd-Frank Wall Street Reform);

(d) To indemnify Indemnitee for any Expenses, judgments, fines or penalties
resulting from Indemnitee’s conduct which is finally adjudged to have been
willful misconduct, knowingly fraudulent or deliberately dishonest;

(e) Until a Change in Control, to indemnify or advance expenses to Indemnitee
with respect to proceedings or claims initiated or brought voluntarily by
Indemnitee and not by way of defense, except (i) with respect to proceedings
brought to establish or enforce a right to indemnification under this Agreement
or any other agreement or insurance policy or under the Articles of
Incorporation or Bylaws now or hereafter in effect relating to Proceedings, (ii)
in specific cases if the Board of Directors has approved the initiation or
bringing of such suit, or (iii) as otherwise required under the applicable
provisions of Michigan law, regardless of whether Indemnitee ultimately is
determined to be entitled to such indemnification, advance expense payment or
insurance recovery, as the case may be; or

(f) If a court of competent jurisdiction finally determines that such payment
hereunder is unlawful.

18.Notice.  Indemnitee shall, as a condition precedent to his or her right to be
indemnified under this Agreement, give to the Company notice in writing as soon
as practicable

 

 

-9-

 

 

--------------------------------------------------------------------------------

of any Proceeding for which indemnification or advancement of Expenses will or
could be sought under this Agreement.  The failure to so notify the Company
shall not relieve the Company of any obligation which it may have to Indemnitee
under this Agreement or otherwise unless and only to the extent that such
failure or delay materially prejudices the Company.  Indemnitee shall give the
Company such information and cooperation as it may reasonably require and as
shall be within Indemnitee’s power. 

19.Governing Law and Consent to Jurisdiction.  This Agreement and the legal
relations among the parties shall be governed by, and construed and enforced in
accordance with, the laws of the State of Michigan, without regard to its
conflict-of-laws rules.  The Company and Indemnitee hereby irrevocably and
unconditionally (i) agree that any action or proceeding arising out of or in
connection with this Agreement shall be brought only in a District Court of the
State of Michigan, and not in any other state or federal court in the United
States of America or any court in any other country, (ii) consent to submit to
the exclusive jurisdiction of a District Court of the State of Michigan for
purposes of any action or proceeding arising out of or in connection with this
Agreement.

20.No Construction as Employment Agreement.  Nothing contained in this Agreement
shall be construed as giving Indemnitee any right to be retained in the
engagement or employ of the Company or any of its subsidiaries.

 

*            *            *            *            *




 

 

-10-

 

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereby have caused this Indemnification
Agreement to be duly executed and signed as of the day and year first above
written. 

 

 

SPARTANNASH COMPANY


By:
Name:
Title:


INDEMNITEE


_______________________________________
Name:

Address:
____________________________________
____________________________________
____________________________________
____________________________________

 

 

 

 

 

-11-

 

 